 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                   SACRAMENTO DIVISION
10   KLAMATH-SISKIYOU WILDLANDS
     CENTER, ENVIRONMENTAL PROTECTION                   No. 2:18-cv-02785-TLN-DMC
11
     INFORMATION CENTER, and KLAMATH
12   FOREST ALLIANCE,                                   STIPULATION AND ORDER

13        Plaintiffs,
14        v.
15
     PATRICIA A. GRANTHAM, Klamath National
16   Forest Supervisor, and UNITED STATES
     FOREST SERVICE,
17
          Defendants,
18

19        and

20   AMERICAN FOREST RESOURCE COUNCIL,
     an Oregon non-profit corporation,
21
         Defendant-Intervenor.
22

23
          Pursuant to L.R. 143, the undersigned parties hereby stipulate to the following:
24
       1. Federal Defendants’ and Defendant-Intervenor’s appeals of the Court’s January 25, 2019
25
          Order are currently pending.
26

27     2. On May 31, 2019, the Court issued a stay pending appeal of its January 25, 2019 Order.

28
     Page 1 - STIPULATION AND ORDER
            On June 3, 2019, Plaintiffs filed a motion for a stay (ECF No. 76) of the Court’s May 31,
 1

 2          2019 Order. Plaintiffs’ motion is the only motion currently pending in this case.

 3      3. Plaintiffs also appealed the Court’s May 31, 2019 Order and filed an emergency motion

 4          for injunction pending appeal pursuant to Circuit Rule 27-3. See ECF No. 76 at 2. On
 5
            June 11, 2019, the Ninth Circuit denied Plaintiffs’ emergency motion for injunction
 6
            pending appeal.
 7
        4. On June 25, 2019, the Ninth Circuit granted in part Plaintiffs’ unopposed motion for
 8
            procedural relief and ordered that Plaintiffs’ appeal be held in abeyance pending the
 9

10          resolution of Federal Defendants’ and Defendant-Intervenor’s appeals.

11      5. The Ninth Circuit has indicated that Federal Defendants’ and Defendant-Intervenor’s
12          appeals will be argued in October 2019. Briefing will be complete on these appeals as of
13
            July 8.
14
        6. Because the decision of the pending appeals will determine the resolution of the pending
15
            motion as well as give guidance for further proceedings in this Court, the parties believe a
16

17          stay of district court proceedings will best conserve the time and resources of the Court

18          and the parties.

19      7. Accordingly, the parties respectfully request that the Court stay proceedings in this
20          matter, including the Plaintiffs’ motion, until the pending appeals are resolved.
21
            WHEREFORE, the undersigned parties respectfully request the Court enter an order
22
     staying Plaintiffs’ Motion for Stay (ECF No. 76) and staying all proceedings in this case pending
23
     the disposition of Ninth Circuit appeals Nos. 19-15384, 19-15597, and 19-16133, and directing
24

25   the parties to submit a proposal for further proceedings within 30 days of the issuance of the

26   mandate of the Ninth Circuit.

27

28
     Page 2 - STIPULATION AND ORDER
     Respectfully submitted this 1st day of July 2019.
 1

 2                                        /s/ Lawson E. Fite
                                          Lawson E. Fite (Ore. Bar #05573), Pro Hac Vice
 3                                        Sara Ghafouri (Ore. Bar #111021), Pro Hac Vice
                                          American Forest Resource Council
 4                                        5100 S.W. Macadam, Suite 350
                                          Portland, Oregon 97239
 5
                                          Telephone: (503) 222-9505
 6                                        Fax: (503) 222-3255
                                          lfite@amforest.org
 7                                        sghafouri@amforest.org

 8                                        Dennis L. Porter (Cal. Bar #67176), Attorney at Law
                                          8120 36th Avenue
 9
                                          Sacramento, California 95824-2304
10                                        Telephone: (916) 381-8300
                                          Fax: (916) 381-8726
11                                        dlporter2@yahoo.com
12                                        Counsel for Defendant-Intervenor
13

14                                        LAWRENCE VANDYKE
                                          Deputy Assistant Attorney General
15                                        Environment & Natural Resources Division
16                                        /s/ Krystal-Rose Perez (by LEF, as authorized 6/30/2019)
17                                        KRYSTAL-ROSE PEREZ (TX Bar # 24105931)
                                          Trial Attorney
18                                        United States Department of Justice
                                          Environment & Natural Resources Division
19                                        P.O. Box 7611
                                          Washington, D.C. 20044-7611
20                                        Tel: (202) 305-0486
21                                        Fax: (202) 305-0506
                                          E-mail: krystal-rose.perez@usdoj.gov
22
                                          Counsel for Federal Defendants
23

24                                        /s/ Susan Jane M. Brown (by LEF, as authorized 7/1/2019)
25                                        Susan Jane M. Brown, Admitted Pro Hac Vice
                                          Western Environmental Law Center
26                                        4107 N.E. Couch St.
                                          Portland, Oregon 97232
27

28
     Page 3 - STIPULATION AND ORDER
                                       brown@westernlaw.org
 1                                     Ph.: (503) 914-1323
 2                                     Fax: (541) 485-2457

 3                                     Tom Wheeler (CA Bar #304191)
                                       Environmental Protection Information Center
 4                                     145 G Street #A
                                       Arcata, California 95521
 5
                                       tom@wildcalifornia.org
 6                                     Ph: (707) 822-7711
                                       Fax: (707) 822-7712
 7
                                       Brodia N. Minter, Admitted Pro Hac Vice
 8                                     Klamath Siskiyou Wildlands Center
                                       P.O. Box 102
 9
                                       Ashland, Oregon 97520
10                                     Brodia@kswild.org
                                       Ph: (541) 488-5789
11                                     Fax: (541) 552-1561
12                                     Counsel for Plaintiffs
13

14          The Court having considered the Stipulation of the parties, IT IS SO ORDERED.
15

16   Dated: July 2, 2019
17

18

19                                                    Troy L. Nunley
                                                      United States District Judge
20

21

22

23

24

25

26

27

28
     Page 4 - STIPULATION AND ORDER
